DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions was required under 35 U.S.C. 121:
I. Claims 1-21, drawn to an apparatus with one or more wireless transceivers on the substrate to transmit images captured by the first and second cameras, classified in B25J 19/023.
II. Claims 22-41, drawn to a method with moving the substrate-handling robot along the modified route, comprising handling the teaching substrate with the substrate-handling robot, classified in H01L 21/67259.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the method is for moving the substrate-handling robot along the modified route, comprising handling the teaching substrate with the substrate-handling robot that is not done by the apparatus.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The claimed inventions require a different field of search (e.g., employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Charles C. Huse (Reg. No. 61,583) on 20 Sept. 2022 a provisional election was made without traverse to prosecute the invention of II, claims 22-41.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., Fig. 5A (US 2019/0051546) (“Lee5A”) in view of Lee et al., Fig. 3 (US 2019/0051546) (“Lee3”). Lee5A discloses:
Claim 22: loading a teaching substrate (124) into a load port of an equipment front-end module of a fabrication or inspection tool (108; paragraph [00068]), wherein: 
the equipment front-end module comprises a substrate-handling robot (112), 

the tool comprises a plurality of stations (102/etc.); 
with the teaching substrate in the equipment front-end module, moving the substrate-handling robot along an initial route (Fig. 5A; paragraph [0053]); 
with the teaching substrate in the equipment front-end module, 
based at least in part on the sensor data, determining a modified route distinct from the initial route (paragraph [0053]); 
moving the substrate-handling robot along the modified route, comprising handling the teaching substrate with the substrate-handling robot (paragraph [0053]); and 
based at least in part on the sensor data, determining positions of the plurality of stations (paragraph [0053]; Fig. 8A-9);
Claim 23. The method of claim 22, further comprising: determining a production route through the equipment front-end module, based at least in part on the determined positions of the plurality of stations; unloading the teaching substrate from the equipment front-end module; and after unloading the teaching substrate: loading production substrates into the equipment front-end module; and using the substrate-handling robot to move the production substrates along the production route through the equipment front-end module (paragraphs [0047]-[0053]; Fig. 8A-9);
Claim 24: wherein moving the substrate-handling robot along the initial route, 

Lee5A does not directly show:
Claim 22: the teaching substrate comprises a plurality of sensors and one or more wireless transceivers;
wirelessly receiving sensor data from the teaching substrate;
Claim 24: wirelessly receiving the sensor data from the teaching substrate.

Lee3 shows a similar device having:
Claim 22: the teaching substrate comprises a plurality of sensors and one or more wireless transceivers (paragraph [0039], 316);
wirelessly receiving sensor data from the teaching substrate (paragraph [0039], 316; transmit data to 118);
Claim 24: wirelessly receiving the sensor data from the teaching substrate (paragraph [0039], 316; transmit data to 118);
for the purpose of quickly and efficiently transmitting movement data (paragraph [0039]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee5A as taught by Lee3 and include Lee3’s similar device having:
Claim 22: the teaching substrate comprises a plurality of sensors and one or more wireless transceivers;
wirelessly receiving sensor data from the teaching substrate;
Claim 24: wirelessly receiving the sensor data from the teaching substrate;
for the purpose of quickly and efficiently transmitting movement data.

Claim(s) 25-27, 29, 31, and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee5A in view of Lee3 and Mochizuki (US 2019/0172742; Filed: Dec. 4, 2018). Lee5A discloses all the limitations of the claims as discussed above.

Lee5A does not directly show:
Claim 25: the plurality of sensors comprises a first camera to image regions to a side of the teaching substrate and a second camera to image regions below the teaching substrate; and the sensor data comprise an image taken with the first camera and an image taken with the second camera;
Claim 26: the second camera is positioned on the teaching substrate to image regions below the center of the teaching substrate; the plurality of sensors further comprises a third camera to image regions below an edge of the teaching substrate; and the sensor data further comprise an image taken with the third camera;
Claim 27: the plurality of sensors further comprises a fourth camera to image regions below the first camera; and the sensor data further comprise an image taken with the fourth camera;
Claim 29: the plurality of sensors further comprises a distance-measuring sensor facing sideways with respect to the teaching substrate; and the sensor data further comprise a distance, determined by the distance-measuring sensor, to an object beside the teaching substrate;
Claim 31: the substrate-handling robot comprises an end-effector to carry substrates; the plurality of sensors comprises a camera to image regions below the teaching substrate; loading the teaching substrate into the load port comprises loading a substrate pod into the load port, the substrate pod containing the teaching substrate and a target fixture; moving the substrate-handling robot along the initial route comprises inserting the end-effector into the substrate pod; and the sensor data comprises an image, taken by the camera, showing the end-effector and the target fixture;
Claim 33: the substrate-handling robot comprises an end-effector to carry substrates; the plurality of stations comprises a pre-aligner; the plurality of sensors comprises a first camera to image regions to a side of the teaching substrate and a second camera to image regions below the teaching substrate; moving the substrate-handling robot along the initial route comprises, with the teaching substrate on the end-effector, carrying the teaching substrate toward the pre-aligner; the sensor data comprises a side image of the pre-aligner taken by the first camera; moving the substrate-handling robot along the modified route comprises, after the first camera has taken the side image of the pre-aligner, moving the teaching substrate above the pre- aligner; and the sensor data further comprises a top image of the pre-aligner taken by the second camera with the teaching substrate above the pre-aligner;
Claim 34: the top image is a first top image of the pre-aligner; moving the teaching substrate above the pre-aligner comprises moving the teaching substrate to multiple positions above the pre-aligner; the sensor data further comprises respective top images of the pre-aligner, including the first top image, taken from respective positions of the multiple positions by the second camera; and determining the positions of the plurality of stations comprises identifying the location of the pre-aligner based at least in part on the respective top images.

Lee3 shows a similar device having:
Claim 25: the plurality of sensors comprises a first camera to image regions to a side of the teaching substrate (304); the sensor data comprise an image taken with the first camera;
Claim 29: the plurality of sensors further comprises a distance-measuring sensor facing sideways with respect to the teaching substrate (306); and the sensor data further comprise a distance, determined by the distance-measuring sensor, to an object beside the teaching substrate.
for the purpose of identifying deviations in substrate travel to increase accuracy of substrate travel to increase effectiveness of the substrate-handling robot along its route (paragraph [0044]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee5A as taught by Lee3 and include Lee3’s similar device having:
Claim 25: the plurality of sensors comprises a first camera to image regions to a side of the teaching substrate; the sensor data comprise an image taken with the first camera;
Claim 29: the plurality of sensors further comprises a distance-measuring sensor facing sideways with respect to the teaching substrate; and the sensor data further comprise a distance, determined by the distance-measuring sensor, to an object beside the teaching substrate.
for the purpose of identifying deviations in substrate travel to increase accuracy of substrate travel to increase effectiveness of the substrate-handling robot along its route.

Mochizuki shows a similar device having:
Claim 25: the plurality of sensors comprises a second camera to image regions below the teaching substrate (102); and the sensor data comprise an image taken with the second camera;
Claim 26: the second camera is positioned on the teaching substrate to image regions below the center of the teaching substrate (FIG. 2 show regions below the center after the substrate moves); the plurality of sensors further comprises a third camera to image regions below an edge of the teaching substrate (102); and the sensor data further comprise an image taken with the third camera;
Claim 27: the plurality of sensors further comprises a fourth camera to image regions below the first camera; and the sensor data further comprise an image taken with the fourth camera (paragraph [0029], “The number of cameras is not limited and may be two or more.”);
Claim 31: the substrate-handling robot comprises an end-effector to carry substrates; the plurality of sensors comprises a camera to image regions below the teaching substrate; loading the teaching substrate into the load port comprises loading a substrate pod into the load port, the substrate pod containing the teaching substrate and a target fixture; moving the substrate-handling robot along the initial route comprises inserting the end-effector into the substrate pod; and the sensor data comprises an image, taken by the camera, showing the end-effector and the target fixture;

    PNG
    media_image1.png
    146
    651
    media_image1.png
    Greyscale

Claim 33: the substrate-handling robot comprises an end-effector to carry substrates; the plurality of stations comprises a pre-aligner; the plurality of sensors comprises a first camera to image regions to a side of the teaching substrate and a second camera to image regions below the teaching substrate; moving the substrate-handling robot along the initial route comprises, with the teaching substrate on the end-effector, carrying the teaching substrate toward the pre-aligner; the sensor data comprises a side image of the pre-aligner taken by the first camera; moving the substrate-handling robot along the modified route comprises, after the first camera has taken the side image of the pre-aligner, moving the teaching substrate above the pre- aligner; and the sensor data further comprises a top image of the pre-aligner taken by the second camera with the teaching substrate above the pre-aligner;
Claim 34: the top image is a first top image of the pre-aligner; moving the teaching substrate above the pre-aligner comprises moving the teaching substrate to multiple positions above the pre-aligner; the sensor data further comprises respective top images of the pre-aligner, including the first top image, taken from respective positions of the multiple positions by the second camera; and determining the positions of the plurality of stations comprises identifying the location of the pre-aligner based at least in part on the respective top images;
For Claims 33-34:

    PNG
    media_image2.png
    198
    651
    media_image2.png
    Greyscale

for the purpose of increasing the efficiency of the sensor picture by increasing the number of sensors and to sense in various conditions (paragraph [0044]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee5A and Lee3 as taught by Mochizuki and include Mochizuki’s similar device having:
Claim 25: the plurality of sensors comprises a second camera to image regions below the teaching substrate; and the sensor data comprise an image taken with the second camera;
Claim 26: the second camera is positioned on the teaching substrate to image regions below the center of the teaching substrate; the plurality of sensors further comprises a third camera to image regions below an edge of the teaching substrate; and the sensor data further comprise an image taken with the third camera;
Claim 27: the plurality of sensors further comprises a fourth camera to image regions below the first camera; and the sensor data further comprise an image taken with the fourth camera;
Claim 31: the substrate-handling robot comprises an end-effector to carry substrates; the plurality of sensors comprises a camera to image regions below the teaching substrate; loading the teaching substrate into the load port comprises loading a substrate pod into the load port, the substrate pod containing the teaching substrate and a target fixture; moving the substrate-handling robot along the initial route comprises inserting the end-effector into the substrate pod; and the sensor data comprises an image, taken by the camera, showing the end-effector and the target fixture;
Claim 33: the substrate-handling robot comprises an end-effector to carry substrates; the plurality of stations comprises a pre-aligner; the plurality of sensors comprises a first camera to image regions to a side of the teaching substrate and a second camera to image regions below the teaching substrate; moving the substrate-handling robot along the initial route comprises, with the teaching substrate on the end-effector, carrying the teaching substrate toward the pre-aligner; the sensor data comprises a side image of the pre-aligner taken by the first camera; moving the substrate-handling robot along the modified route comprises, after the first camera has taken the side image of the pre-aligner, moving the teaching substrate above the pre- aligner; and the sensor data further comprises a top image of the pre-aligner taken by the second camera with the teaching substrate above the pre-aligner;
Claim 34: the top image is a first top image of the pre-aligner; moving the teaching substrate above the pre-aligner comprises moving the teaching substrate to multiple positions above the pre-aligner; the sensor data further comprises respective top images of the pre-aligner, including the first top image, taken from respective positions of the multiple positions by the second camera; and determining the positions of the plurality of stations comprises identifying the location of the pre-aligner based at least in part on the respective top images;
for the purpose of increasing the efficiency of the sensor picture by increasing the number of sensors and to sense in various conditions.

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee5A in view of Lee3, Mochizuki, and Tomer et al. (US 7029930) (“Tomer”). Lee5A discloses all the limitations of the claims as discussed above.
Lee5A does not directly show:
Claim 30: the plurality of sensors further comprises an accelerometer; and the sensor data further comprises data from the accelerometer.
Tomer shows a similar device having:
Claim 30: the plurality of sensors further comprises an accelerometer (35); and the sensor data further comprises data from the accelerometer (column 2, lines 39-51);
for the purpose of measuring the handling by the substrate-handling robot to increase handling efficiency and decrease substrate damage (column 1, lines 12-17; column 2, lines 16-33). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee5A, Lee3, and Mochizuki as taught by Tomer and include Tomer’s similar device having:
Claim 30: the plurality of sensors further comprises an accelerometer; and the sensor data further comprises data from the accelerometer;
for the purpose of measuring the handling by the substrate-handling robot to increase handling efficiency and decrease substrate damage.


Claim(s) 28, 32, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee5A in view of Lee3, Mochizuki, and Sakhare et al. (US 2009/0062959) (“Sakhare”). Lee5A discloses all the limitations of the claims as discussed above.

Lee5A does not directly show:
Claim 28: the plurality of sensors further comprises a distance-measuring sensor facing downward with respect to the teaching substrate; and the sensor data further comprise a distance, determined by the distance-measuring sensor, to a surface below the teaching substrate;
Claim 32: moving the substrate-handling robot along the modified route comprises raising the end- effector toward the teaching substrate; the plurality of sensors further comprises a distance-measuring sensor; the sensor data further comprises a distance of the end-effector from the teaching substrate, as measured by the distance-measuring sensor after raising the end-effector toward the teaching substrate; and determining the positions of the plurality of stations comprises determining positioning of the teaching substrate in the substrate pod, based at least in part on the distance of the end-effector from the teaching substrate;
Claim 35: the plurality of sensors further comprises a distance-measuring sensor; the sensor data further comprises a distance from the teaching substrate to the pre-aligner, as determined by the distance-measuring sensor with the teaching substrate above the pre-aligner; and determining the positions of the plurality of stations comprises identifying the location of the pre-aligner based at least in part on the distance from the teaching substrate to the pre-aligner.

Mochizuki shows a similar device having:
Claim 32: moving the substrate-handling robot along the modified route comprises raising the end- effector toward the teaching substrate; the plurality of sensors further comprises a distance-measuring sensor; the sensor data further comprises a distance of the end-effector from the teaching substrate, as measured by the distance-measuring sensor after raising the end-effector toward the teaching substrate; and determining the positions of the plurality of stations comprises determining positioning of the teaching substrate in the substrate pod, based at least in part on the distance of the end-effector from the teaching substrate;

    PNG
    media_image3.png
    75
    647
    media_image3.png
    Greyscale

for the purpose of increasing the efficiency of the sensor picture by increasing the number of sensors and to sense in various conditions (paragraph [0044]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee5A and Lee3 as taught by Mochizuki and include Mochizuki’s similar device having:
Claim 32: moving the substrate-handling robot along the modified route comprises raising the end- effector toward the teaching substrate; the plurality of sensors further comprises a distance-measuring sensor; the sensor data further comprises a distance of the end-effector from the teaching substrate, as measured by the distance-measuring sensor after raising the end-effector toward the teaching substrate; and determining the positions of the plurality of stations comprises determining positioning of the teaching substrate in the substrate pod, based at least in part on the distance of the end-effector from the teaching substrate;
for the purpose of increasing the efficiency of the sensor picture by increasing the number of sensors and to sense in various conditions.

Sakhare shows a similar device having:
Claim 28: the plurality of sensors further comprises a distance-measuring sensor facing downward with respect to the teaching substrate; and the sensor data further comprise a distance, determined by the distance-measuring sensor, to a surface below the teaching substrate;

    PNG
    media_image4.png
    104
    643
    media_image4.png
    Greyscale

Claim 32: moving the substrate-handling robot along the modified route comprises raising the end- effector toward the teaching substrate; the plurality of sensors further comprises a distance-measuring sensor; the sensor data further comprises a distance of the end-effector from the teaching substrate, as measured by the distance-measuring sensor after raising the end-effector toward the teaching substrate; and determining the positions of the plurality of stations comprises determining positioning of the teaching substrate in the substrate pod, based at least in part on the distance of the end-effector from the teaching substrate;

    PNG
    media_image5.png
    79
    649
    media_image5.png
    Greyscale

Claim 35: the plurality of sensors further comprises a distance-measuring sensor; the sensor data further comprises a distance from the teaching substrate to the pre-aligner, as determined by the distance-measuring sensor with the teaching substrate above the pre-aligner; and determining the positions of the plurality of stations comprises identifying the location of the pre-aligner based at least in part on the distance from the teaching substrate to the pre-aligner;

    PNG
    media_image6.png
    108
    643
    media_image6.png
    Greyscale

for the purpose of increasing the efficiency of the sensor picture by increasing the number of sensors and to sense in various conditions. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee5A and Lee3 as taught by Sakhare and include Sakhare’s similar device having:
Claim 28: the plurality of sensors further comprises a distance-measuring sensor facing downward with respect to the teaching substrate; and the sensor data further comprise a distance, determined by the distance-measuring sensor, to a surface below the teaching substrate;
Claim 32: moving the substrate-handling robot along the modified route comprises raising the end- effector toward the teaching substrate; the plurality of sensors further comprises a distance-measuring sensor; the sensor data further comprises a distance of the end-effector from the teaching substrate, as measured by the distance-measuring sensor after raising the end-effector toward the teaching substrate; and determining the positions of the plurality of stations comprises determining positioning of the teaching substrate in the substrate pod, based at least in part on the distance of the end-effector from the teaching substrate;
Claim 35: the plurality of sensors further comprises a distance-measuring sensor; the sensor data further comprises a distance from the teaching substrate to the pre-aligner, as determined by the distance-measuring sensor with the teaching substrate above the pre-aligner; and determining the positions of the plurality of stations comprises identifying the location of the pre-aligner based at least in part on the distance from the teaching substrate to the pre-aligner;
for the purpose of increasing the efficiency of the sensor picture by increasing the number of sensors and to sense in various conditions.

Claim(s) 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee5A in view of Lee3, Mochizuki, and Song et al. (KR 10-1987895 B1) (“Song”). Lee5A discloses all the limitations of the claims as discussed above.

Lee5A does not directly show:
Claim 36: the substrate-handling robot comprises an end-effector to carry substrates; the plurality of stations comprises a chuck in a chamber of the tool distinct from the equipment front-end module, the chamber being separated from the equipment front-end module by a hatch; the plurality of sensors comprises a first camera to image regions to a side of the teaching substrate; moving the substrate-handling robot along the initial route comprises, with the teaching substrate on the end-effector, positioning the teaching substrate in front of the hatch with the hatch in the field of view of the first camera; and the sensor data comprises an image of the hatch, taken by the first camera with the teaching substrate positioned in front of the hatch;
Claim 37: the plurality of sensors further comprises a second camera to image regions below the center of the teaching substrate and a third camera to image regions below an edge of the teaching substrate; moving the substrate-handling robot along the modified route comprises inserting the teaching substrate into the chamber through the hatch with the teaching substrate positioned above the chuck; the sensor data further comprises an image of the chuck taken by the third camera with the teaching substrate positioned above the chuck; and determining the positions of the plurality of stations comprises identifying the location of the chuck based at least in part on the image of the chuck taken by the third camera;
Claim 38: wherein moving the substrate-handling robot along the modified route further comprises, before inserting the teaching substrate into the chamber, re-positioning the teaching substrate in front of the hatch with the third camera facing the hatch;
Claim 39: determining the orientation of the chuck based at least in part on the image of the chuck taken by the third camera.

Mochizuki shows a similar device having:
Claim 36: the substrate-handling robot comprises an end-effector to carry substrates; the plurality of stations comprises a chuck in a chamber of the tool distinct from the equipment front-end module, the chamber being separated from the equipment front-end module by a hatch; the plurality of sensors comprises a first camera to image regions to a side of the teaching substrate; moving the substrate-handling robot along the initial route comprises, with the teaching substrate on the end-effector, positioning the teaching substrate in front of the hatch with the hatch in the field of view of the first camera; and the sensor data comprises an image of the hatch, taken by the first camera with the teaching substrate positioned in front of the hatch;
Claim 37: the plurality of sensors further comprises a second camera to image regions below the center of the teaching substrate and a third camera to image regions below an edge of the teaching substrate; moving the substrate-handling robot along the modified route comprises inserting the teaching substrate into the chamber through the hatch with the teaching substrate positioned above the chuck; the sensor data further comprises an image of the chuck taken by the third camera with the teaching substrate positioned above the chuck; and determining the positions of the plurality of stations comprises identifying the location of the chuck based at least in part on the image of the chuck taken by the third camera;
Claim 38: wherein moving the substrate-handling robot along the modified route further comprises, before inserting the teaching substrate into the chamber, re-positioning the teaching substrate in front of the hatch with the third camera facing the hatch;
Claim 39: determining the orientation of the chuck based at least in part on the image of the chuck taken by the third camera;
For Claims 36-39:

    PNG
    media_image7.png
    268
    651
    media_image7.png
    Greyscale

for the purpose of increasing the efficiency of the sensor picture by increasing the number of sensors and to sense in various conditions (paragraph [0044]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee5A and Lee3 as taught by Mochizuki and include Mochizuki’s similar device having:
Claim 36: the substrate-handling robot comprises an end-effector to carry substrates; the plurality of stations comprises a chuck in a chamber of the tool distinct from the equipment front-end module, the chamber being separated from the equipment front-end module by a hatch; the plurality of sensors comprises a first camera to image regions to a side of the teaching substrate; moving the substrate-handling robot along the initial route comprises, with the teaching substrate on the end-effector, positioning the teaching substrate in front of the hatch with the hatch in the field of view of the first camera; and the sensor data comprises an image of the hatch, taken by the first camera with the teaching substrate positioned in front of the hatch;
Claim 37: the plurality of sensors further comprises a second camera to image regions below the center of the teaching substrate and a third camera to image regions below an edge of the teaching substrate; moving the substrate-handling robot along the modified route comprises inserting the teaching substrate into the chamber through the hatch with the teaching substrate positioned above the chuck; the sensor data further comprises an image of the chuck taken by the third camera with the teaching substrate positioned above the chuck; and determining the positions of the plurality of stations comprises identifying the location of the chuck based at least in part on the image of the chuck taken by the third camera;
Claim 38: wherein moving the substrate-handling robot along the modified route further comprises, before inserting the teaching substrate into the chamber, re-positioning the teaching substrate in front of the hatch with the third camera facing the hatch;
Claim 39: determining the orientation of the chuck based at least in part on the image of the chuck taken by the third camera;
for the purpose of increasing the efficiency of the sensor picture by increasing the number of sensors and to sense in various conditions.

Song shows a similar device having:
Claim 36: the substrate-handling robot comprises an end-effector to carry substrates; the plurality of stations comprises a chuck in a chamber of the tool distinct from the equipment front-end module, the chamber being separated from the equipment front-end module by a hatch; the plurality of sensors comprises a first camera to image regions to a side of the teaching substrate; moving the substrate-handling robot along the initial route comprises, with the teaching substrate on the end-effector, positioning the teaching substrate in front of the hatch with the hatch in the field of view of the first camera; and the sensor data comprises an image of the hatch, taken by the first camera with the teaching substrate positioned in front of the hatch;
Claim 37: the plurality of sensors further comprises a second camera to image regions below the center of the teaching substrate and a third camera to image regions below an edge of the teaching substrate; moving the substrate-handling robot along the modified route comprises inserting the teaching substrate into the chamber through the hatch with the teaching substrate positioned above the chuck; the sensor data further comprises an image of the chuck taken by the third camera with the teaching substrate positioned above the chuck; and determining the positions of the plurality of stations comprises identifying the location of the chuck based at least in part on the image of the chuck taken by the third camera;
Claim 38: wherein moving the substrate-handling robot along the modified route further comprises, before inserting the teaching substrate into the chamber, re-positioning the teaching substrate in front of the hatch with the third camera facing the hatch;
Claim 39: determining the orientation of the chuck based at least in part on the image of the chuck taken by the third camera;
For Claims 36-39:

    PNG
    media_image8.png
    73
    643
    media_image8.png
    Greyscale

for the purpose of increasing the efficiency of the sensor picture by increasing the number of sensors and to sense in various conditions. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee5A and Lee3 as taught by Song and include Song’s similar device having:
Claim 36: the substrate-handling robot comprises an end-effector to carry substrates; the plurality of stations comprises a chuck in a chamber of the tool distinct from the equipment front-end module, the chamber being separated from the equipment front-end module by a hatch; the plurality of sensors comprises a first camera to image regions to a side of the teaching substrate; moving the substrate-handling robot along the initial route comprises, with the teaching substrate on the end-effector, positioning the teaching substrate in front of the hatch with the hatch in the field of view of the first camera; and the sensor data comprises an image of the hatch, taken by the first camera with the teaching substrate positioned in front of the hatch;
Claim 37: the plurality of sensors further comprises a second camera to image regions below the center of the teaching substrate and a third camera to image regions below an edge of the teaching substrate; moving the substrate-handling robot along the modified route comprises inserting the teaching substrate into the chamber through the hatch with the teaching substrate positioned above the chuck; the sensor data further comprises an image of the chuck taken by the third camera with the teaching substrate positioned above the chuck; and determining the positions of the plurality of stations comprises identifying the location of the chuck based at least in part on the image of the chuck taken by the third camera;
Claim 38: wherein moving the substrate-handling robot along the modified route further comprises, before inserting the teaching substrate into the chamber, re-positioning the teaching substrate in front of the hatch with the third camera facing the hatch;
Claim 39: determining the orientation of the chuck based at least in part on the image of the chuck taken by the third camera;
for the purpose of increasing the efficiency of the sensor picture by increasing the number of sensors and to sense in various conditions.

Claim(s) 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee5A in view of Lee3, Mochizuki, Song, and Sakhare. Lee5A discloses all the limitations of the claims as discussed above.

Lee5A does not directly show:
Claim 40: the plurality of sensors further comprises a distance-measuring sensor facing sideways with respect to the teaching substrate; moving the substrate-handling robot along the modified route comprises: re-positioning the teaching substrate in front of the hatch with the distance- measuring sensor facing the hatch, and inserting the re-positioned teaching substrate into the chamber through the hatch; the sensor data further comprises distance measurements taken by the distance-measuring sensor to scan the side of the chuck; and determining the positions of the plurality of stations comprises identifying the location of the chuck based at least in part on the distance measurements.
Claim 41: the chuck has slots to receive the end-effector; and identifying the location of the chuck comprises identifying the locations of the slots based at least in part on the distance measurements.

Mochizuki shows a similar device having:
Claim 41: the chuck has slots to receive the end-effector; and identifying the location of the chuck comprises identifying the locations of the slots based at least in part on the distance measurements;

    PNG
    media_image9.png
    99
    654
    media_image9.png
    Greyscale

for the purpose of increasing the positioning accuracy of the substrate positioning for decreasing damage to a substrate. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee5A and Lee3 as taught by Mochizuki and include Mochizuki’s similar device having:
Claim 41: the chuck has slots to receive the end-effector; and identifying the location of the chuck comprises identifying the locations of the slots based at least in part on the distance measurements;
for the purpose of increasing the positioning accuracy of the substrate positioning for decreasing damage to a substrate.

Sakhare shows a similar device having:
Claim 40: the plurality of sensors further comprises a distance-measuring sensor facing sideways with respect to the teaching substrate; moving the substrate-handling robot along the modified route comprises: re-positioning the teaching substrate in front of the hatch with the distance- measuring sensor facing the hatch, and inserting the re-positioned teaching substrate into the chamber through the hatch; the sensor data further comprises distance measurements taken by the distance-measuring sensor to scan the side of the chuck; and determining the positions of the plurality of stations comprises identifying the location of the chuck based at least in part on the distance measurements;

    PNG
    media_image10.png
    106
    648
    media_image10.png
    Greyscale

for the purpose of increasing the efficiency of the sensor picture by increasing the number of sensors and to sense in various conditions. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee5A and Lee3 as taught by Sakhare and include Sakhare’s similar device having:
Claim 40: the plurality of sensors further comprises a distance-measuring sensor facing sideways with respect to the teaching substrate; moving the substrate-handling robot along the modified route comprises: re-positioning the teaching substrate in front of the hatch with the distance- measuring sensor facing the hatch, and inserting the re-positioned teaching substrate into the chamber through the hatch; the sensor data further comprises distance measurements taken by the distance-measuring sensor to scan the side of the chuck; and determining the positions of the plurality of stations comprises identifying the location of the chuck based at least in part on the distance measurements;
for the purpose of increasing the efficiency of the sensor picture by increasing the number of sensors and to sense in various conditions.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2003/0202092 discloses a teaching substrate; however, it is placed by the processing robot, not the robot in the equipment front-end module.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652